                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

   CHIP RODNEY DANIELS                             §
                                                   §
                                                   §
   v.                                              §
                                                   §        CIVIL ACTION NO. 6:18cv360
                                                   §
   ALTICE USA, INC., et al.                        §

        ORDER ADOPTING IN PART THE REPORT AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The Report and Recommendation of the Magistrate Judge, which contains her findings,

 conclusions, and recommendation for the disposition of the complaint has been presented for

 consideration. The Report and Recommendation (ECF 26), filed on October 25, 2018,

 recommends that Defendants’ Motion to Dismiss (ECF 23) be granted and that the complaint be

 dismissed with prejudice for lack of subject matter jurisdiction. The Report and Recommendation

 was mailed to Plaintiff by certified mail. Tracking information reveals that Plaintiff received the

 Report and Recommendation on October 29, 2018. No written objections have been filed. The

 Court therefore ADOPTS IN PART the findings and conclusions of the Magistrate Judge as those

 of the Court. Because the Court lacks subject matter jurisdiction, the dismissal of Plaintiff’s

 complaint is without prejudice. See, e.g., Cox, Cox, Filo, Camel & Wilson, L.L.C. v. Sasol N. Am.,

 Inc., 544 F. App’x 455 (5th Cir. 2013).

        Accordingly, it is ORDERED that Defendants’ Motion to Dismiss (ECF 23) is GRANTED

and the complaint is DISMISSED without prejudice for lack of subject matter jurisdiction.
        So ORDERED and SIGNED this 3rd           day of January, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE
